Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
	DETAILED ACTION
The following Final office action is in response to the applicant’s amendments/Remarks filed on 06/13/20222. 

Priority Date: DIV[#12/154,231]-[05/21/2008]>{US 10,296,920]-[05/21/2019]
Claim Status:
Amended claims:1-21
Pending claims:1-21
	 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means for,” but are nonetheless being interpreted under 35 U.S.C. 112(f), sixth paragraph, because the claim limitation(s) uses means for that is coupled with functional language without reciting sufficient structure to perform the recited function and the means for is not preceded by a structural modifier.  Such claim limitation(s) are: 

At least one processing unit; at least one communication link connected to the Internet; Means for in claims 1-7 & 21
Claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f), sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitation(s) interpreted under 35 U.S.C. 112(f), sixth paragraph, applicant may:  
(1) amend the claim limitation(s) to avoid them being interpreted under 35 U.S.C. 112(f), sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or 
(2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f), sixth paragraph.


Claim Rejections - 35 USC § 112
Claims 1-7 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
Specifically, the citations of a “processing unit…” and “Means for…” in claims 1-7 and 21, the recited limitations do not include any structure. The metes and bounds of this claim are unclear.

Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. In particular, claims are directed to a judicial exception (abstract idea) without significantly more.  
  When considering subject matter eligibility under 35 U.S.C. 101, (1) it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, (2A) it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.   

Examples of abstract ideas grouping include (a) mental processes; (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and (c) mathematical relationships/formulas.  Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
Analysis is based on the new 2019 Patent Eligibility Guidance (2019 PEG).
Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 [Step-1] The claims are directed to a method/system/machine, which are a statutory category of invention.
Claim 8 (exemplary) recites a series of steps for online e-commerce and networking system creating large online communities through user incentives
[Step-2A] The claim 8 is then analyzed to determine whether it is directed to a judicial exception: 
Prong One
The claim 8 recites the limitations of 
providing an account associated with a user to access external web applications through single-sign-on (SSO) and … application program interface (API) technologies from said service … system without logging into said external web applications, wherein said external websites include but not limited to online banking, investment, payroll, expense, loan, administration, office applications, and the like; automatically transferring financial data of said user stored in … associated with said external web applications and business systems into said account associated with said user on said service … system via real-time or scheduled … API interface scripts; 
providing functions for said online expense application of said service … system to automatically interface with external participating point of sale (POS) systems of entities in real-time to automatically obtain e-receipts residing in said external point of sale systems via real-time … API interface scripts; 
providing functions for said account associated with said user to authorize an accountant to log on to said service computer system to obtain said user's centralized financial data for tax preparation via an access authorization graphical user interface (GUI) associated with said service … system; 
automatically transferring said user's centralized financial data gathered on said service … system to said user's accounting firm for tax preparation via … API scripts or file transfer protocols; and 15 of 47 14154795.1 6/10/2022Reply to Non-Final Office Action dated March 15, 2022 Application Serial No. 16/389,261 Amendment dated June 13, 2022 
providing functions for said online expense application of said service … system to interface with said external POS systems of participating physical stores in real-time to automatically process digital money payment(s) at a physical POS store upon said user entering UID and password or scanning identification mark of said user account associated with said service computer system into said external POS system of said physical store, wherein said digital money is residing in an online Money application of said service computer system; 
… …
automatically connecting external … applications with said service computer system through SSO, real-time or scheduled … API interface technologies, wherein an account associated with an entity is configured to access external … applications through SSO without logging into said external … applications; providing functions for said account associated with said entity to conduct POS activities through said online expense … application of said service computer system, wherein said entity is an organization or an individual selling things; 
providing functions for said account associated with said entity to create e-logs with accountability digital signoffs, via an Administration …application, wherein said e-logs include but not limited to training attendant rosters, passenger pick-up logs, computer operation daily checklists, security event weekly review logs, general ledger reconciliation logs, ATM daily balancing logs, and the like; 
providing functions for said account associated with said entity to centrally manage e-savers, e-contracts/agreements via an Administration …application to replace manual16 of 47 14154795.1 6/10/2022Reply to Non-Final Office Action dated March 15, 2022Application Serial No. 16/389,261 Amendment dated June 13, 2022processes of collecting and reconciling physical …, and of physically signing contracts/agreements; and automatically tracking and analyzing workflows of office documents to report white-collar workers' productivity and related issues via a SmartOffice … application.
The claimed method/system/machine simply describes series of steps for online e-commerce and networking system creating large online communities through user incentives. 
These limitations, as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitations via human commercial or business or transactional activities/interactions, but for the recitation of generic computer components. That is, other than reciting servers/processor, devices and computer network nothing in the claim precludes the limitations from practically being performed by organizing human business activity. For example, without the structure elements language, the claim encompasses the activities that can be performed manually between the users and a third party.  These limitations are directed to an abstract idea because they are business interaction/sale activity that falls within the enumerated group of “certain methods of organizing human activity” in the 2019 PEG.
Prong Two
Next, the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using service computer system/ servers/processors, devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
[Step-2B] 
Next, the claim is analyzed to determine if there are additional claim limitations that individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).
As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. 
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea, and the claim is not patent eligible. The analysis above applies to all statutory categories of invention including independent claims 8, and 15.  
Furthermore, the dependent claims 2-7, 9-14 and 16-21 do not resolve the issues raised in the independent claims. The dependent claims 2-7, 9-14 and 16-21 are directed towards using online expense application offering an account associated with an entity to conduct POS activities further comprising at least one of: means for said account associated with said entity or issuer to create an e-receipt or e-invoice by inputting item data in an e-receipt or e-invoice template selecting via an associated link, button or drop-down menu; said online expense application of said service computer system to automatically send a successful transmission message to said issuer's at least one electronic device or portable device immediately upon detecting said account associated with said issuer on said online expense application sending a purchasing e-receipt to an account associated with a user after conducting POS activities; online administration application further comprising at least one of: means for an account associated with an entity to create an e-log, wherein said online administration application automatically populates relevant fields of said e-log with pre-563334391.1 4/18/2019entered entity data collected during account registration, and provides functions for users of said e-log to automatically insert e-initials, e-signoffs or certified signatures and said account associated with said entity to create certified signatures upon confirmation of identity from government or other agencies. These limitations are also part of the abstract idea identified in claim 1, and 15,  are similarly rejected under same rationale. 	
Accordingly, the dependent claims 2-7, 9-14 and 16-20 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis. 

  Double Patenting

35 U.S.C. § 101 reads as follows:
"Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter or any new and useful improvement thereof, may obtain a patent therefore, subject to the conditions and requirements of this title".

The following non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-21 are rejected on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-18 of US Patent No. 10,296,920. 
Although the conflicting claims are not identical, they are not patentably distinct from each other. Both the current invention and ‘920 claims are drawn to a method/system of providing external applications to Internet users and entities of an online service computer system using local devices accessing said online service computer system via at least one online service server, said method for business 14 of 47 14154795.1 6/10/2022Reply to Non-Final Office Action dated March 15, 2022 Application Serial No. 16/389,261 Amendment dated June 13, 2022 process digital integration through a) transforming scattered business application processing capabilities of organizations into centralized processing capabilities for Internet users, comprising at least one of: providing an account associated with a user to access external web applications through single-sign-on (SSO) and computer application program interface (API) technologies from said service computer system without logging into said external web applications, wherein said external websites include but not limited to online banking, investment, payroll, expense, loan, administration, office applications, and the like;…
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are all directed to method/system of providing external applications to Internet users and entities of an online service computer system for on-line commerce/shopping. The claims from both the present application and ‘920 above are significantly similar and the claimed features seem to be identical with various obvious alternate method. 
Furthermore, the omission of an element with a corresponding loss of function is an obvious expedient. See In re Karlson, 136 USPQ 184 and Ex parte Rainu, 168 USPQ 375.
For these reasons, the claims of the instant application are not identical to claims 1-18 of US Patent No. 10,296,920, but they are not patently distinct. 

Response to Arguments

Applicant's arguments filed on 6/13/2022 have been fully considered and they are deemed to be not all persuasive:
Applicant argues further in substance that "The claims are Not Directed to an Abstract Idea and the claims Recite ‘Significantly More’ than abstract idea” and noted PEG-2019 [Step-2A-Prong One-Prong two-2B].

Examiner respectfully disagrees. Updated claim analysis as a whole including amended features are provided above/again based on the latest Patent Eligibility Guidance [2019-PEG>Step 2A-Prong 1 & Prong 2-Step-2B].

Applicant’s Remarks:

I. & II. Claim interpretation & Rejection under 35 USC§112(b): Noted.


III. Rejection under 35 USC §101:

Step 2A]-Prong One: Arguments:

	Applicant argued [Remark pages 35-39/47] in substance that, “…Applicant respectfully submits that the subject matters of the present invention are computer operations of "transforming scattered business computer application processing capabilities of organizations into centralized processing capabilities for Internet users" and "integrating entity business computer processes to meet various entities' operational needs". There are no commercial or legal agreements, contracts, obligations, human behaviors, and relationships cited in any of the claim steps. Online data, items and images of the present invention are accessibly presented on computers - there is nothing notional, abstract or conceptual about these machine generated data/items/images because they are concrete, tangible, viewable and interactable based on specific sizes and formats. The present divisional invention is the computer system itself with enhanced computer functionalities and features that cannot live outside of the computer system; these functionalities are new and unique computer activities automatically performed by machines and cannot be done mentally by human beings. Therefore, the present divisional invention is not related to organize human activities as defined in USPTO's Subject Matter Eligibility Guidance.

	Also, the present invention is to improve entity business process computer functions through SSO, POS, e-logs, e-savers and workflow tracking unique computer technologies and computer codes. These technologies provide a real-time or scheduled data feeds of user business data scatter on the Internet under one-roof; enable Internet users to access scattered user business data on the Internet, improve Internet usage, and increase social commerce and social finance activities so as to meet Internet users' work and life needs; and improve entity business process digital integration computer functions. Thus, the invention is a practical application of and a new 38 of47 14154795.1 6/10/2022Reply to Non-Final Office Action dated March 15, 2022Application Serial No. 16/389,261Amendment dated June 13, 2022creative and innovative use of the computer technologies, and an improvement over a social networking or an e-commerce site that are patent eligible (see pages 50 and 53 of the revised guidance). Therefore, Examiner's rejection under commercial or legal interactions and organizing human activity is not convincing at all and not in alignment with the 2019 PEG and the revised guidance. “

	In response: Examiner does not agree:

	Under Step-2A-Prong One:  it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), [[and if so, (2B) it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself]].   Examples of abstract ideas grouping include:
	(a) mental processes; 
	(b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction; iii. Managing Personal behavior or Relations between People]; and 
	(c) mathematical relationships/formulas. 
	Now it is clear from applicant’s statement above “the present invention is to improve entity business process computer functions through SSO, POS, e-logs, e-savers and workflow tracking unique computer technologies and computer codes… improve entity business process digital integration computer functions” that it is under grouping (b) certain methods of organizing human activities [ i. Fundamental Economic Practice; ii. Commercial or Legal Interaction;]


Step 2A-Prong Two: arguments:

	Applicant argued [Remarks pages 39-41/47] in substance that, “… Applicant respectfully submits detailed analyses below to prove that a claim using generic machine component performing non-generic computer function(s) is eligible based on May 2016 Update Memo and Courts ruling and the 2019 PEG does not change this. The third paragraph on39 of 47 14154795.1 6/10/2022Reply to Non-Final Office Action dated March 15, 2022Application Serial No. 16/389,261Amendment dated June 13, 2022Page 4 of USPTO May 2016 Update Memo stipulates that "Examiners should keep in mind that the courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that are not merely generic (DDR)." The revised guidance and the 2019 PEG do not change this examination rule. 
	For example, step 1 regarding "means for providing an account associated with a user to access external web applications through single-sign-on (SSO) technologies..." is a machine executable step that executes SSO and Application Programming Interface computer codes via binary switches in microchips to perform the machine operation of accessing external web applications, it is not an abstract concept residing in someone's mind that's not executable by machines…

	Based on the above detailed rebuttals, Applicant respectfully submits that Examiner's rejection under Step 2A - Prong Two is not convincing…”

	In response: Examiner disagrees:

Under Step-3A-Prong 2:  the claim is analyzed to determine if it is integrated into a practical application. The claim recites additional limitation of using service server/processor, devices and computer network to perform the steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea.
Moreover, Applicant’s citation of DDR is non-persuasive because the claims at issue in DDR are readily distinguishable over the instant claims. In the case of DDR Holdings "E-Commerce Outsourcing System/Generating a Composite Web Page", the claims were directed to automatically generating and transmitting a web page in response to activation of a link using data identified with a source web page having certain visually perceptible elements. 

Step 2B: Arguments:

	Applicant Argued [Remarks pages 42-43?47] in substance that, “… …, Examiner merely applied the boilerplate verbiages of "no significantly more" without any analysis of present invention's claim steps to support his rejection. Therefore, Examiner's rejection is not convincing at all and should be withdrawn as a matter of law…”

In response: Examiner disagrees with applicant’s assertions:

As discussed above, the recitation of the claimed limitations amounts to mere instructions to implement the abstract idea on a processor (using the processor as a tool to implement the abstract idea). Taking the additional elements individually and in combination, the processor at each step of the process performs purely generic computer functions. As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application. The same analysis applies here, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at or provide an inventive concept. Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claims do not amount to significantly more than the recited abstract idea, and the claims are not patent eligible. 
	Therefore, claims 1-21 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Conclusion

The prior art made of record and not relied upon are considered pertinent to applicant's disclosure.
McCallister (US 2008/0228715 .A1) discloses Method for Distributed Information Retrieval and Processing.
Barrett et al (WO 0189174 A2) discloses Email Sender Identification. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HATEM M. ALI whose telephone number is (571) 270-3021, e-mail: Hatem.Ali@USPTO.Gov and FAX (571)270-4021. The examiner can normally be reached Monday-Friday from 9:00 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached on (571) 270-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
          

      /HATEM M ALI/
Examiner, Art Unit 3691



								/BRUCE I EBERSMAN/                                                                                      Primary Examiner, Art Unit 3698